                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                SOUTHERN DMSION
                                  No. 7:08-CR-140-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
KENNETII LOCKLEAR,                             )
                                               )
                          Defendant.           )


       On February 22, 2021, Kenneth Locklear ("Locklear'' or "defendant") moved prose for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 11S-391, § 603(b),

132 Stat. S194, S238-41 (2018) (codified as amended at 18 U.S.C. § 3S82) [D.E. 1S9]. On March

31, 2021, Locklear, through counsel, filed a memorandum and exhibits in support [D.E. 162, 163,

168]. On April 14, 2021, the goyernmentresponded in opposition and filed exhibits in support [D.E.

170, 171]. On April 16, 2021, Locklear replied [D.E. 173]. As explained below, the court denies

Locklear' s motion.

                                                   I.

       On July 6, 2009, pursuant to a written plea agreement, Locklear pleaded guilty to conspiracy

to distribute and possession with intent to distribute five kilograms or more ofcocaine and a quantity

of marijuana. See [D.E. 66, 67]. On October 16, 2009, the court held a sentencing hearing and

adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E. 76, 77, 88].

After overruling all but one ofLocklear's objections, the court calculated Locklear's total offense

level to be 38, his criminal histoey categoey to be ID, and his advisoey guideline range to be 292 to

36S months' imprisonment. See [D.E. 88] 6--S6. After thoroughly considering all relevant factors



            Case 7:08-cr-00140-D Document 177 Filed 06/09/21 Page 1 of 9
under 18 U.S.C. § 3553(a), the court sentenced Locklear to 324 months' imprisonment. See [D.E.

77] 2; [D.E. 88] 57-74. Locklear appealed [D.E. 79, 81]. On August 26, 2010, the United States

Court of Appeals for the Fourth Circuit enforced the appellate waiver in Locklear' s plea agreement

and dismissed Locklear's appeal. See United States v. Locklear, 392 F. App'x 230,231 (4th Cir.

2010) (per curiam) (unpublished); [D.E. 115, 116].

       On November 28, 2011, Locklear moved to vacate, set aside, or correct his sentence pursuant

to 28 U.S.C. § 2255 [D.E. 119]. On August 29, 2013, the court dismissed Locklear's motion and

denied a certificate of appealability [D.E. 134, 136]. Locklear appealed [D.E. 137]. On March 27,

2014, the Fourth Circuit dismissed Locklear's appeal. See United States v. Locklear, 562 F. App'x

175, 175 (4th Cir. 2014) (per curiam) (unpublished); [D.E. 140, 141]. On July 1, 2014, the Fourth

Circuit denied Lockear's petition for rehearing en bane [D.E. 143]. On November 17, 2014, the

Supreme Court of the United States denied Locklear's petition for writ of certiorari. See Locklear

v. United States, 574 U.S. 1019 (2014).

       On February 9, 2016, Locklear moved for sentence reduction under 18 U.S.C. § 3582(c)(2),

U.S.S.G. § lBl.10, andAmendment782 [D.E.147]. OnJuly20,2018, thecourtdeniedLocklear's

motion [D.E. 150]. Locklear appealed [D.E. 151]. On February 12, 2019, the Fourth Circuit

affirmed the court's decision. See United States v. Locklear, 752 F. App'x 164, 164-65 (4th Cir.

2019) (per curiam) (unpublished); [D.E. 156, 157].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admjnjstrative rights to appeal a failure of the

                                                  2

            Case 7:08-cr-00140-D Document 177 Filed 06/09/21 Page 2 of 9
 [BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

· a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

         After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

 "extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

 served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

 not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

 undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a) and

 must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

 States Sentencing Commission (the "Commission"). Id.

         The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

 parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

 safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

 application notes provide examples of extraordinary and compelling reasons, including: (A) serious

 medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

 deterioration in physical and mental health due to aging and having served at least 10 years or 75%

 of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

 extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt n.1. 1 Application note 2 states


         1
             Application note 1 to U.S.S.G. § lBl.13 states in full:

         1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
                 requirements of subdivision (2), extraordinary and compelling reasons exist
                 under any of the circumstances set forth below:

                 (A) Medical Condition of the Defendant.-

                         (i) The defendant is suffering from a terminal illness (i.e., a serious and
                             advanced illness with an end oflife trajectoey). A specific prognosis

                                                      3

               Case 7:08-cr-00140-D Document 177 Filed 06/09/21 Page 3 of 9
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,




                        of life expectancy (i.e., a probability of death within a specific time
                        period) is not required. Examples include metastatic solid-tumor
                        cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                        disease, and advanced dementia.
                                                    I



                    (ii) The defendant is-

                          (1) suffering from a serious physical or medical condition,

                          (II) suffering from a serious functional or cognitive impairment,
                               or

                          (Ill) experiencing deteriorating physical or mental health because
                                of the aging process,

                          that substantially dimini~hes the ability of the defendant to
                          provide self-care within the environment ofa correctional facility
                          and from which he or she is not expected to recover.

               (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                   is experiencing a. serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 75
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                   ,(i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                   (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

            Case 7:08-cr-00140-D Document 177 Filed 06/09/21 Page 4 of 9
the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

       The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See, e.g., United States v. High, 997 F.3d 181, 186 (4th Cir. 2021); United States

v. Kibble, 992 F.3d 326, 330-31 (4th Cir. 2021); United States v. McCoy, 981 F.3d271, 280-84 (4th
                 .:   ~



Cir. 2020). Rather, "[section] lBl.13 oµly applies whenarequestforcompassionatereleaseismade
                      '
upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section
,.u,


lBl.13 provides informative policy when assessing an inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). See High, 997 F.3d at 186; McCoy, 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See,~ McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

_United States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d C!ir. 2020); United States v. Clark, No. l:09cr336-l, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       On July 16, 2020, Locklear submitted a compassionate release request to the ~arden, but

receivednoresponse. See [D.E.168] 4-5; [D.E.168-1] 1-4. OnJuly22,2020,Locklearsubm.itted

                                                 5

            Case 7:08-cr-00140-D Document 177 Filed 06/09/21 Page 5 of 9
arequestforhomecon:finement, whichthewardendeniedonJuly28,2020. See [D.E.168] 5; [D.E.

168-1] 5. The government has not invoked section 3582's exhaustion requirement. See United

States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Locklear' s

claim on the merits.

       Locklear seeks compassionate release pursuant to section 3582(c)(1 )(A). In support of his
                                                            ..
request, Locklear cites the COVID-19 pandemic, his age (55), and his hypertension, obesity,

hyperlipidemia, and family history of heart disease. See [D.E. 162]; [D.E. 163]; [D.E. 168] 6,

12-18; [D.E. 168-2] 2. Locklear also cites the conditions at FCI Petersburg, his rehabilitation

efforts, his release plan, and that he has served over 53% of his sentence. See [D.E. 168] 9--12,

18-22; [D.E. 168-2]; [D.E. 168-4]; [D.E. 168-5]; [D.E. 173] 6-8.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Locklear states that

he suffers from hypertension, obesity, and hyperlipidemia, and has a family history ofheart disease,

he has not demonstrated that he is not going to recover from these conditions or that they cannot be

treated while Locklear serves his sentence. Moreover, Locklear has received both doses ofthe Pfizer

BioNTech vaccine. See [D.E. 170] 1, 3, 17; [D.E. 171] 28; cf. [D.E.;173] 2-4. Locklear argues that

the vaccine may not lower his medical risks, but the court rejects his argument as meritless. Cf.

[D.E. 173] 2-4. Accordingly, reducing Locklear's sentence is not consistent with application note

l(A). See 18 U.S.C. § 3582(c)(l)(A).


       2
          The Foµrtb. Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes_ without deciding that the
requirement'is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 6

           Case 7:08-cr-00140-D Document 177 Filed 06/09/21 Page 6 of 9
        AB for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Locklear's medical conditions, Locklear's rehabilitation efforts, and his

release plan are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United

States v. Rai~ 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence ofCOVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP's statutory role, and its extensive and

professional efforts to curtail the virus's spread."). Even so, the section 3553(a) factors counsel

againstreducingLocklear's sentence. See High. 997 F.3d at 187-91; Kibble, 992 F.3d at 331-32;

United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at

*3-8.

        Locklear is 55 years old and engaged in serious criminal conduct from 2002 to 2009. See

PSR ft 13-22. AB a member of a large drug trafficking organimtion, Locklear is accountable for

distributing 31 kilograms of cocaine and 3,175.2 kilograms of marijuana. See id. Locklear

possessed :firearms in connection with his drug trafficking activities. See id.    ft   15, 22. When

Locklear' s co-conspirator was arrested, Locklear did not stop dealing drugs. Instead, Locklear

arranged for a shipment of cocaine three days later. See id. ,r 17. After Locklear' s arrest, Locklear

obstructed justice by attempting to persuade witnesses to provide false testimony. See id. ft 18-22.

Moreover, Locklear is a violent recidivist who received a life sentence with possibility of parole for

second degree murder. After serving eleven years, Locklear was paroled. See id. ,r 24. Locklear

also has convictions for first degree burglary, robbery with a dangerous weapon, and communicating

threats. See id.   ft 25-27.   Furthermore, Locklear has incurred four infractions while serving his

present sentence. See [D.E. 168-2] 1. Nonetheless, Locklear has taken some positive steps while

incarcerated. See id.; [D.E. 168] 18, 20-22; [D.E. 168-5] 1, 3; [D.E. 173] 6.

                                                   7

            Case 7:08-cr-00140-D Document 177 Filed 06/09/21 Page 7 of 9
       The court has considered Locklear's exposure to COVID-19, his vaccination status, his

medical conditions, his rehabilitation efforts, and his release plan. Cf. Pepper v. United States, S62

U.S. 476, 480-81 (2011); High, 997 F.3dat 187-91; United States v. McDonald, 986 F.3d402, 412

(4th Cir. 2021); United States v. Mm, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the

entire record, the steps that the BOP has taken to address COVID-19 and to vaccinate Locklear, the

section 3SS3(a) factors, Locklear's arguments, the government's persuasive response, and the need

to punish Locklear for his serious criminal behavior, to incapacitate Locklear, to promote respect for

the law, to deter others, and to protect society, the court declines to grant Locklear's motion for

compassionate release. See,~ Chavez-Meza v. United States, 138 S. Ct. 19S9, 1966--68 (2018);

High, 997 F.3d at 187-91; Ruffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United

Statesv.Hill,No.4:13-CR-28-BR,2020WL20SS1S,at*2(E.D.N.C.Jan.13,2020)(unpublished),

aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

       As for Locklear's request for home confinement, Locklear seeks reliefunder the CARES Act

See [D.E. 1S9, 168]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-S626, 2020 WL S52S871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No~ 3:19-CR-3S-KDB-DCK, 2020 WL

5S3S020, at *1 (W.D.N.C. Sept. 1S, 2020) (unpublished); United States v. Gray, No.

4:12-CR-S4-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Locklear' s request for home confinement.

                                                 II.

       Insum, the court DENIES Locklear's motion for compassionate release [D.E. 1S9, 168], and

DISMISSES Locklear's request for home confinement.

                                                  8

            Case 7:08-cr-00140-D Document 177 Filed 06/09/21 Page 8 of 9
SO ORDERED. This _j_ day of June 2021.



                                         .J SC. DEVER ill
                                         United States District Judge




                                  9

   Case 7:08-cr-00140-D Document 177 Filed 06/09/21 Page 9 of 9
